             Case 2:20-cv-01610-TLN-DMC Document 8 Filed 09/15/20 Page 1 of 5

 1   BRUCE A. KILDAY, ESQ., SBN 66415
       Email: bkilday@akk-law.com
 2   DERICK E. KONZ, ESQ., SBN 286902
 3     Email: dkonz@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
     Telephone: (916) 564-6100
 6   Telecopier: (916) 564-6263

 7   Attorneys for Defendant CITY OF REDDING
 8   PUBLIC ENTITY, FILING FEES WAIVED PURSUANT TO GOV’T CODE §6103

 9
   THE SEHAT LAW FIRM, PLC
10
   Cameron Sehat, Esq. (SBN 256535)
11 19800 MacArthur Blvd, Suite 1000
   Irvine, CA 92612
12
   Telephone: (949) 825-5200
13 Facsimile: (949) 313-5001
   Email: cameron@sethatlaw.com
14

15 Attorney for Plaintiff, Cindy Adams
   as personal representative to the Estate of Jesse Adams,
16
   and in her individual capacity
17
                                   UNITED STATES DISTRICT COURT
18
                                  EASTERN DISTRICT OF CALIFORNIA
19
20   CINDY ADAMS as Personal Representative to ) Case No.: 2:20-cv-01610-TLN-DMC
     the Estate of JESSE ADAMS, and individually,)
21                                               ) PROTECTIVE ORDER
                               Plaintiff,        )
22                                               )
                          vs.                    )
23
                                                 )
24   CITY OF REDDING, a governmental entity, )
     and DOES 1 through 10,                      )
25                                               )
                               Defendants.       )
26                                               )
                                                 )
27

28

30
                                                  1
31                                         PROTECTIVE ORDER
            Case 2:20-cv-01610-TLN-DMC Document 8 Filed 09/15/20 Page 2 of 5

 1
             IT IS HEREBY STIPULATED by and between Plaintiffs and Defendants, by and through their
 2
     respective counsel of record, that in order to facilitate the exchange of information and documents which
 3
     are subject to confidentiality limitations based on the law enforcement investigatory privilege and the
 4   Defendants’ rights to privacy in their personnel files. This Order shall constitute a protective order
 5   pursuant to Fed. R. Civ. P. 26(c) and shall be enforceable as set forth therein. The Parties stipulate as
 6   follows:
 7
             1.      PURPOSES AND LIMITATIONS
 8           Disclosure and discovery activity in this action could potentially involve production of confidential
 9   law enforcement investigatory information, personnel records, and medical records for which special
10   protection from public disclosure and from use for any purpose other than prosecuting this litigation would
11   be warranted. Accordingly, the parties stipulate and the court hereby issues the following Protective Order
12   regarding production of confidential records.
13           2.      DEFINITIONS

14                   2.1 Party: any party to this action, including all of its officers, directors, employees,

15   consultants, retained experts, and outside counsel (and their support staff).

16                   2.2 Discovery Material: all items or information, regardless of the

17   medium or manner generated, that are (1) produced by any Party to this action under the discovery rules;
     (2) obtained via subpoena; or (3) generated as the result of a deposition. This is to include all items or
18
     information obtained pursuant to Fed. R. Civ. P. 26, 30, 31, 33, 34, 35, 36, and 45.
19
                     2.3 Receiving Party: a Party that receives Discovery Material
20
                     2.4 Producing Party: a Party or non-party that produces Discovery Material.
21
                     2.5 Expert: a person with specialized knowledge or experience in a matter pertinent to the
22
     litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant in
23
     this action and who is not a part or a current employee of a Party and who, at the time of retention, is not
24
     anticipated to become an employee of a party.
25
             3.      SCOPE
26
             The protections conferred by this Stipulation and Order cover all Discovery Material disclosed
27   during the course of this litigation. This includes information copied or extracted therefrom, as well as all
28   copies, excerpts, summaries, or compilations thereof, plus testimony, conversations, or presentations by
30
                                                             2
31                                                  PROTECTIVE ORDER
            Case 2:20-cv-01610-TLN-DMC Document 8 Filed 09/15/20 Page 3 of 5

 1
     parties or counsel to or in court or in other settings that might reveal disclosed material.
 2
            4.      DURATION
 3
            Even after the termination of this litigation, the confidentiality obligations imposed by this Order
 4   shall remain in effect until a Producing Party agrees otherwise in writing or a court order otherwise directs.
 5          5.      CHALLENGING CONFIDENTIALITY
 6                  5.1 Timing of Challenges. Unless a prompt challenge to the confidentiality of a disclosure
 7   is necessary to avoid foreseeable substantial unfairness, unnecessary economic burdens, or a later
 8   significant disruption or delay of the litigation, a Party does not waive its right to challenge confidentiality

 9   by electing not to mount a challenge promptly after the information is disclosed.

10                  5.2 Meet and Confer. A Party that elects to initiate a challenge must do so in good faith

11   and must begin the process by conferring with counsel for the Producing Party. In conferring, the

12   challenging Party must explain the basis for its belief that confidentiality is not proper and must give the
     Producing Party an opportunity to review the challenged material, to reconsider the circumstances, and to
13
     explain the basis for confidentiality. A challenging Party may proceed to the next stage of the challenge
14
     process only if it has engaged in this meet and confer process first.
15
                    5.3 Judicial Intervention. A Party that elects to press a challenge to confidentiality may
16
     file and serve a motion under Civil Local Rule 230 (and in compliance with Civil Local Rule 141, if
17
     applicable) that identifies the challenged material and sets forth in detail the basis for the challenge. Each
18
     such motion must be accompanied by a competent declaration that affirms that the movant has complied
19
     with the meet and confer requirements imposed in the preceding paragraph and that sets forth with
20
     specificity the justification for challenge. The burden of persuasion in any such challenge proceeding shall
21
     be on the Producing Party. Until the court rules on the challenge, all parties shall continue to afford the
22   material in question the level of protection to which it is entitled.
23          6.      ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
24          A Receiving Party shall use Discovery Material only for prosecuting, defending, or attempting to
25   settle this litigation. Such material may be disclosed only to parties, counsel of record, and parties’ experts.
26   Attorneys who disclose such information to parties or experts must instruct them not to disclose the
27   information to anybody and advise them of this protective order. Attorneys who disclose such information

28   shall not provide copies of the material to parties in either physical or electronic form.

30
                                                            3
31                                                 PROTECTIVE ORDER
            Case 2:20-cv-01610-TLN-DMC Document 8 Filed 09/15/20 Page 4 of 5

 1
             When the litigation has been terminated, a Receiving Party must comply with the provisions of
 2
     section 9 below (FINAL DISPOSITION). Information must be stored and maintained by a Receiving
 3
     Party at a location and in a secure manner that ensures that access is limited to the persons authorized under
 4   this Order.
 5           7.      UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION
 6           If a Receiving party learns that, by inadvertence or otherwise, it has disclosed information covered
 7   by this Protective Order to any person or in any circumstance not authorized under this Protective Order,
 8   the Receiving Party must immediately: (a) notify in writing opposing counsel of the unauthorized

 9   disclosures, (b) use best efforts to retrieve all copies of the information, and (c) inform the person or persons

10   to whom unauthorized disclosures were made of all the terms of this protective order.

11           8.      FINAL DISPOSITION

12           Unless otherwise ordered or agreed in writing by the Producing Party, within sixty (60) days after
     the final termination of this action, defined as the dismissal or entry of judgment by the district court, or if
13
     an appeal is filed, the disposition of the appeal, each Receiving party must return all information covered
14
     by this Order to the Producing Party. This includes all copies, abstracts, compilations, summaries or any
15
     other form of reproducing or capturing any information covered by this Order. With permission in writing
16
     from the Producing Party, the Receiving Party may destroy some or all of the information instead of
17
     returning it. Whether the information is returned or destroyed, the Receiving Party must submit a written
18
     certification to the Producing Party by the sixty day deadline that identifies the information that was
19
     returned or destroyed and that affirms that the Receiving Party has not retained any copies, abstracts,
20
     compilations, summaries or other forms of reproducing or capturing any of the information covered by this
21
     Order. Notwithstanding this provision, Counsel are entitled to retain an archival copy of all pleadings,
22   motion papers, transcripts, legal memoranda, correspondence or attorney work product.
23           9.      MISCELLANEOUS
24                   9.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek
25   its modification by the Court in the future.
26                   9.2 Right to Assert Other Objections. This Protective Order does not limit any right the
27   Parties have to object to disclosing or producing any information or item on any ground not addressed in

28   this Stipulated Protective Order. Similarly, this Protective Order does not limit the Parties’ right to object

30
                                                             4
31                                                  PROTECTIVE ORDER
            Case 2:20-cv-01610-TLN-DMC Document 8 Filed 09/15/20 Page 5 of 5

 1
     on any ground to use in evidence any of the material covered by this Protective Order.
 2
                   9.3 Documents to be Controlled by Receiving Party. The Receiving party agrees to control
 3
     Discovery Material that he/she receives. The Receiving Party agrees not to upload or post any Discovery
 4   Material to any online website and not to disclose any Discovery Material to any news organization.
 5          IT IS SO STIPULATED.
 6
     Dated: February 26, 2020                            ANGELO, KILDAY & KILDUFF, LLP
 7
                                                               /s/ Derick E. Konz
 8                                                       By ______________________________
                                                               Derick Konz
 9                                                             Attorneys for Defendants

10
     Dated: February 26, 2020                            THE SEHAT LAW FIRM, P.L.C.
11

12                                                           /s/ Cameron Sehat (as authorized on 9/10/20)
                                                         By ______________________________
13                                                              Cameron Sehat
                                                                Attorney for Plaintiff
14

15
                                                     ORDER
16

17          Having considered the stipulation of the parties and good cause appearing, the court hereby

18   GRANTS the parties’ foregoing stipulation for protective order.

19
20   IT IS SO ORDERED.

21
     Dated: September 14, 2020
22                                                     ____________________________________
                                                       DENNIS M. COTA
23
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28

30
                                                         5
31                                               PROTECTIVE ORDER
